Citation Nr: 1105865	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-27 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as secondary to service-connected disease or injury.

2.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for peripheral neuropathy 
to include as secondary to the service connected disease or 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The issue of service connection for peripheral neuropathy, right 
upper extremity is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD has been productive of mild symptoms with no noted 
occupational and social impairment except during periods of 
stress, with symptoms of occasional bizarre dreams, and GAF 
scores ranging from 75-81.

2.  Hypertension was not manifest during service and was not 
manifest within one year of separation from service.  
Hypertension is unrelated to service.

3.  Hypertension is not related (cause or aggravation) to a 
service-connected injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) a VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 
(2006), the Federal Circuit Court held that the VCAA notice must 
be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied by 
post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to the 
appellant's claim.  In a letter of March 2005 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would attempt 
to obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his possession.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until March 2006 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes that 
the claim is being denied; therefore, despite the timing error, 
there has been fundamental fairness.  

With regards to the claim of the evaluation of PTSD, the Board 
notes that VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
section 5103 (a) requires only that the VA give a claimant notice 
at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  It further noted that the notice may 
be generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it necessarily 
must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content from 
notice in response to a claim seeking a higher evaluation for a 
disability for which service connection has already been 
established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, 
VCAA notice requirements as to disability ratings were satisfied 
because the RO provided the appellant with the notice as to 
assignment of disability ratings applicable to a claim to 
establish service connection.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  Service medical records and 
outpatient medical records have been obtained.  The appellant was 
afforded VA examinations.  The examinations were adequate in that 
they provided a historical background of the disability, were 
accompanied by an interview of the appellant, a physical 
examination, and findings and reasoning for the same.  The Board 
notes that the appellant has stated he was treated for his PTSD 
by Dr. Carlson.  In letters of June 2005, August 2006, November 
2006 and May 2007, the RO requested treatment records form Dr. 
Carlson but he did not respond.  In a VA Form 9 of September 2007 
the appellant stated that he had contacted Dr. Carlson and he 
said he would be sending the records in.  In May 2008, the RO 
deferred adjudicating the evaluation of PTSD allowing time to 
receive Dr. Carlson's records.  IN a November 2008 letter, the RO 
informed the appellant that they had attempted to obtain Dr. 
Carlson's records four times and he failed to respond.  They 
informed the appellant it was his responsibility to obtain the 
private treatment records and requested the appellant submit the 
records if he wanted them to be considered in his claim.  The 
appellant did not submit the records.  As noted, the RO made 
multiple attempts to obtain the private treatment record, 
informed the appellant of the failed attempts, requested that he 
submit the records and allowed time for the submission.  However, 
the appellant did not submit the records.  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

A.  Disability Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We have reviewed 
the evidence of record including the appellant's statements, the 
two VA examinations of record and the VA outpatient treatment 
records.  We conclude that the disability has not significantly 
changed and uniform rating is warranted.

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV. See 38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula provides a 10 percent evaluation for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers).  Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.

The appellant was granted service connection for PTSD in a rating 
decision of January 2006.  He was assigned a disability 
evaluation of 10 percent.  He has appealed the disability 
assigned.  

The appellant was afforded a VA examination in September 2005.  
At the time he endorsed recurrent and intrusive distressing 
recollection of traumatic events; avoidance of activities, places 
or people that arouse recollections of the trauma; irritability 
or outbursts of anger, difficulty concentrating and exaggerated 
startled response; and intrusive thoughts once or twice a year.  

Mental status examination showed the appellant was clean, neatly 
groomed, and casually dressed; his speech was spontaneous and 
coherent; he was cooperative and friendly; affect was full; mood 
was fearful; he was tearful when describing the death of his men 
in Vietnam; attention was intact; thought process was logical, 
goal directed and relevant; thought content was unremarkable; he 
denied any delusions; judgment was intact and intelligence was 
average; he understood he has a problem; he denied any sleep 
impairments or hallucinations; he had no inappropriate behavior; 
he had no obsessive or ritualistic behavior and no panic attacks; 
impulse control was fair; he had no episodes of violence; he is 
not physically aggressive; he denied any homicidal or suicidal 
thoughts, plans or intent; he was able to maintain minimum 
hygiene; he had no problems with activities of daily living; and, 
remote, recent and immediate memory were normal.  He was 
diagnosed with chronic, mild PTSD and was assigned a GAF score of 
75.  The examiner noted the appellant was functioning well at 
work and socially, and continued to have only mild symptoms and 
distress.  It was noted he had mild or transient decreased 
efficiency, productivity and reliability, inability to perform 
work tasks and impaired work, family and other relationships only 
during periods of stress.  

VA outpatient treatment records of May 2007 note the appellant 
denied any present feelings of depression, anxiety, nightmares, 
anger, flashbacks, and exaggerated startle or hypervigilence.  He 
reported regularly experiencing bizarre dreams.  He reported he 
regularly avoids media coverage, including television, news 
casts, and movies with war-related topics.  Mental status 
examination showed he was oriented to all spheres; he was clean, 
well-groomed, and appeared stated age; he was cooperative and 
speech was normal; he had no motor activity problems; thought 
process was normal; there were significant memory problems 
specifically and only related to tour in Vietnam; he denied any 
harmful thoughts, and suicidal or homicidal ideations; he denied 
hallucinatory experiences and delusional thoughts; mood was 
appropriate; affect was congruent; and, judgment and insight were 
good.  He was assigned a GAF score of 81.

The appellant was afforded another VA examination in December 
2008.  It was noted he had minimal symptoms of PTSD.  It was 
noted he reported he is not seen fit to see a mental health 
worker for the last two years for these symptoms.  He reported he 
feels he is coping quite well with minimal symptoms.  It was 
noted he retired from working as a miner after 34 years during 
which time he never lost any time from work due to his PTSD 
symptoms.  He reported an active social life.  He serves as a 
deacon and usher in church.  Mental status examination showed no 
impairment in thought process; he communicates well; there were 
no delusions and no hallucinations; he had good eye contact; 
affect was broad; he denied any suicidal or homicidal thoughts; 
he is neat and tidy in appearance and there is no impairment in 
basic activities of daily living; he was oriented to place, 
person and time; memory was intact, both short and long; there 
were no ritualistic or obsessive behavior; rate and flow of 
speech was normal; he was relevant and logical; he denied any 
panic attacks; there was no significant depression and no 
impaired impulse control; he did have some slight sleep 
impairment; and, he had no other disorder or symptoms that 
interfere with activities.  He was assigned a GAF score of 81 for 
the previous year with absent minimal symptoms.  

VA treatment records of April 2009 noted the appellant's PTSD 
symptoms to be mild in nature.  

In an appellant's letter received in May 2010, he stated that 
after leaving service he was prone to get into fights at every 
bar he went to.  He stated he got divorced because of his 
drinking and fights and he was fired from his construction work 
because he was drinking and missing work.  He stated that shortly 
after leaving service, he would drink a lot and was put in jail 
for DUI.  He eventually started working in the mines where he 
worked for 34 years and remarried his ex-wife in 1972.  He stated 
he would go to bars to pick up women just for sex until his 
daughter was born.  He then started going to church with his 
daughter and turned his life around.

The appellant has appealed the denial of a rating higher than 10 
percent disabling for PTSD.  The 10 percent rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication. T o warrant a 
higher rating the evidence must show occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
See 38 C.F.R. § 4.7.  After a careful review of the evidence of 
record, the Board finds the evidence is against a rating in 
excess of 10 percent.  

The evidence noted above, shows that the appellant's symptoms 
have been mild throughout the appeal period.  There have been no 
reports of symptoms such as hallucination, suicidal or homicidal 
thoughts; he has denied any panic attacks, there have been no 
reported obsessive rituals, memory has been intact except for 
Vietnam experiences; and there have been no reported interference 
with work.  Indeed, it was noted he retired from his job of 34 
years.  While he divorced his wife shortly after service, they 
remarried in 1972 and have been together since.  Most recently he 
has reported an active social life and his involvement in church 
to include being a deacon and usher.  The evidence establishes 
his ability to establish a retain relationships.  The only 
reported symptoms have been some occasional nightmares and 
occasionally getting angry but without any physical outburst.  He 
has been consistently noted to be oriented in all three spheres, 
speech has been consistently normal; affect has been good and 
thought process has been consistently logical.  At its worst, he 
was assigned a GAF score of 75 which is indicative of only very 
mild symptoms.  

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  Moreover, the Board 
acknowledges the appellant's letter received in May 2010.  
However, the Board notes that in the letter, the appellant 
described symptoms and behavior shortly after leaving service, in 
the early 1970s.  However, in the letter the appellant reported 
being able to turn his life around, maintaining the same job for 
34 years, remarrying his wife and giving his life to the church.  
Accordingly, the appellant's reported symptoms do not meet the 
requirements for a higher evaluation.  

Here, there is a partial conflict in the record.  The appellant 
asserts that he is entitled to a higher evaluation and we have 
considered such pleadings.  However, the more probative evidence 
consists of the observations prepared by skilled neutral medical 
professionals.  In addition, the professionals have provided GAF 
scores regarding the degree of impairment.  Such evidence 
reflects that there is only mild impairment.  In regard to the 
pleadings, his pleadings are either vague or do not address the 
level of impairment during the appeal period.  The probative 
evidence shows that the appellant's disability is no more than 10 
percent disabling.  The appellant's symptoms are more 
characteristic of a disability picture that is contemplated by a 
10 percent rating.  For all the reasons set forth above, the 
preponderance of the evidence is against a rating higher than 10 
percent disabling for PTSD.

The Board has considered whether an extraschedular evaluation is 
warranted.  Consideration of referral for an extraschedular 
rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the veteran's disability 
picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.


B.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (2010).  To establish a right to 
compensation for a current disability, a veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  The Court has also held 
that service connection can be granted for disability that is 
aggravated by a service- connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The claims of service connection for disorders as secondary to 
service-connected disability were received prior to a change in 
38 C.F.R. § 3.310, amended September 7, 2006.  The amendment is 
to be applied prospectively and is more restrictive.  Therefore, 
it is not for application as to the current claim in this 
respect.

The Board notes that the appellant does not contend and the 
evidence does not suggest that hypertension is related to combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) ((West 2002 & 
Supp. 2010) are not applicable.

The appellant seeks service connection for hypertension to 
include as secondary to his service connected diabetes mellitus, 
type II.  After a careful review of the evidence of record the 
Board finds the preponderance of the evidence is against the 
appellant's claim.

Service treatment records do not show elevated blood pressure 
readings.  On examination in March 1967 for discharge from active 
duty, a blood pressure of 124/66 was shown.  The cardiovascular 
system was evaluated as normal.  On the Report of Medical 
History, the appellant denied high blood pressure.

VA outpatient treatment records of May 2005, note the appellant 
was diagnosed with hypertension in 2005.  It was noted he was on 
Lisinopril for control of his hypertension.  Blood pressure 
reading was 139/77.

The appellant was afforded a VA examination in September 2005.  
At the time it was noted hypertension was diagnosed two or three 
years before at the same time that diabetes was diagnosed.  He 
reported being unsuccessful in controlling his hypertension 
without medication.  It was noted he was taking Lisinopril which 
helps control his hypertension very well.  It was noted blood 
pressure readings have been running about 125/80.  He denied any 
symptoms of hypertension.  Physical examination showed blood 
pressure readings of 156/93 on the first attempt, 155/90 on the 
second attempt, and 156/86 on the third attempt.  He was 
diagnosed with hypertension well controlled on Lisinopril, 
slightly elevated today due to him not taking his medication and 
the long drive to the examination.  

VA outpatient treatment records of September 2007 note the 
appellant had requested a letter which would state that his 
hypertension was due to his diabetes mellitus, type II.  The 
physician noted that she explained to the appellant that it was 
not possible to determine that hypertension was caused by 
diabetes mellitus.  She noted that there are many causes for 
hypertension and it can come on at any time, either before or 
after the diagnosis of diabetes.  

The appellant was afforded another VA examination in December 
2008.  At the time, it was noted he was diagnosed with 
hypertension in approximately 1995 at which time he was also 
diagnosed with diabetes.  It was noted he was on Lisinopril for 
control of hypertension.  Blood pressure readings were 152/90, 
150/90 and 145/90.  The examiner noted a diagnosis of 
hypertension and opined that hypertension was not aggravated by 
diabetes given the absence of proteinuria.  She noted that the 
urine macroalbumin is the diagnostic standard for determining the 
presence/severity of nephropathy in the patient with diabetes 
mellitus, type II.  A urine macroalbumin that has a negative 
finding is considered to represent a lack of kidney disease as it 
related to diabetes.  She further noted that the appellant 
reported an onset of hypertension at the same time he was 
diagnosed with diabetes.  However, given the absence of 
proteinuria, there is no evidence to support the claim that 
hypertension is secondary to or aggravated by his service 
connected diabetes mellitus, type II.  

At the outset, the Board notes that the appellant does not allege 
and the evidence does not show that hypertension started in 
service or within a year from service.  The appellant alleges 
that his hypertension was caused by or aggravated by his service 
connected diabetes-mellitus.  

In order to establish service connection in this regard, the 
evidence must show that the appellant has a chronic disability 
that is proximately due to or the result of a service-connected 
disease or injury.  Service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 (2010).  
This includes any increase in severity (aggravation) due to 
service-connected disease or injury.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that on VA examination in December 2008, the 
examiner opined that hypertension was not caused by or aggravated 
by diabetes mellitus due to the absence of proteinuria.  This 
opinion was provided after an examination of the appellant, an 
interview of the appellant during which a medical history was 
elicited, and a review of the claim file.  The examiner provided 
an opinion with a rationale for the same.  As such, the Board 
finds the examination and opinion to be competent and reliable.  
Moreover, the opinion stands uncontradicted by any other 
competent evidence of record.  Consequently, the Board finds that 
the competent and reliable evidence of record establishes that 
hypertension was not caused by or aggravated by the service 
connected diabetes mellitus.  

The Board acknowledges the appellant's contentions and belief 
that hypertension was caused by his diabetes mellitus, type II.  
The appellant, a layperson is competent to report that that he or 
she notices symptoms as such come through one of the senses.  See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board has 
carefully considered the appellant's lay assertions in this 
regard.  However, the etiology of hypertension and whether it is 
secondary to or has been aggravated by service- connected 
disability requires specialized training for a determination as 
to its causation, and is therefore not susceptible of lay 
opinion.  In this regard, a medical professional has greater 
skill.  The Board points out that when the appellant was examined 
in December 2008, the VA examiner specifically stated that 
hypertension was not caused by or aggravated by the appellant's 
diabetes mellitus, type II, because the appellant did not have 
kidney disease or proteinuria.  This opinion is inclusive and 
unequivocal and provides no nexus on a secondary basis to include 
aggravation.  The Board thus finds that there is no persuasive or 
probative evidence in the record that hypertension is secondary 
to or has been aggravated by diabetes mellitus, type II.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine does not apply and service connection for 
hypertension must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990). 

ORDER

An evaluation in excess of 10 percent for PTSD is denied.

Service connection for hypertension to include as secondary to 
service-connected diabetes mellitus, type II is denied.




REMAND

The appellant seeks service connection for peripheral neuropathy 
of the right upper extremity to include as secondary to the 
service connected shrapnel wound to the right upper arm, muscle 
group III, or diabetes mellitus, type II.

The Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The 
VA is obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Porcelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case the AOJ 
had scheduled the veteran for a VA examination as it was deemed 
necessary to decide the veteran's claim.  

The Board notes that there is a conflict in the record.  The 
appellant was afforded a VA examination in September 2005.  At 
the time, the examiner diagnosed the appellant with hand numbness 
and tingling bilaterally consistent with carpal tunnel syndrome, 
left greater than right.  He opined that there was no evidence of 
nerve injury from the gunshot wound, and no evidence of root 
injury.  He noted that the symptoms were more consistent with 
carpal tunnel syndrome than with diabetic peripheral neuropathy.

The appellant has submitted records of October 2007 from a 
private Neurologist.  The neurologist noted the appellant 
underwent a nerve and EMG study.  He noted that although the 
results showed a slight slowing of the right median nerve motor 
distal latency at the wrist, the sensory distal latency which is 
a little more sensitive for carpal tunnel syndrome was normal.  
He further noted that the reported symptoms are not typical for 
carpal tunnel syndrome.  He felt the examination did not explain 
the symptoms.

The Board notes that there is a conflict in the record regarding 
the appellant's diagnosis.  While the September 2005 VA examiner 
diagnosed the appellant with carpal tunnel syndrome, this was 
done without the benefit of a nerve or EMG study.  Moreover, the 
private neurologist found the appellant's symptoms and nerve and 
EMG test results were not consistent with carpal tunnel syndrome.  
Therefore, the Board finds that a new examination is needed to 
properly decide the appellant's claim.  The appellant should be 
afforded an examination by a specialist, a neurologist, and a new 
opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a 
VA examination with a neurologist to 
determine the nature and etiology of the 
appellant's neuropathy of the right upper 
extremity.  The claim file must be made 
available to the examiner.  All appropriate 
testing must be conducted to include nerve 
conduction and EMG tests, unless 
contraindicated.  The examiner should provide 
a diagnosis of the reported tingling and 
numbness of the right upper extremity.  The 
examiner is asked to specifically state 
whether the appellant has neuropathy 
associated with (cause or aggravation) the 
service-connected wound or diabetes.  It is 
requested that reasoning be afforded in 
support of any opinion provided.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


